DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 19-20, in the reply filed on 09 August 2022 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 August 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the substrate" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which substrate is being referred to in the claim—i.e., the array substrate or the substrate recited in line 5 of the claim.  The claims are replete with “the substrate” and each occurrence should be made clear which substrate is being referred to in the claims.  For purposes of examination, the Examiner interprets the recitation to be referring to the substrate recited in line 5 of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huo (CN 109713014A).
Regarding independent claim 1, Huo teaches an array substrate (Fig. 2) comprising a plurality of sub-pixels arranged in an array, wherein each of the sub-pixels comprises a first composite region and a second composite region arranged alternately, and each of the sub-pixels comprises a substrate (Fig. 2, Element 210); a partition portion (Fig. 2, Element 231) formed on the substrate (210) and located in the second composite region; and a pixel electrode comprising a first composite electrode (Fig. 2, Element 241) formed on the substrate (210) and located in the first composite region, and a second composite electrode (Fig. 2, Element 251) formed on a side of the partition portion (231) away from the substrate (210); wherein the first composite electrode (241) and the second composite electrode (251) are spaced from each other by the partition portion (231), and an orthographic projection of the first composite electrode (241) on the substrate (210) and an orthographic projection of the second composite electrode (251) on the substrate (210) are seamlessly connected.
Regarding claim 2, Huo teaches the orthographic projection of the second composite electrode (251) on the substrate (210) overlapping an orthographic projection of the partition portion (231) on the substrate (210).
Regarding claim 3, Huo teaches the partition portion (231) comprising a first partition layer (231) and a second partition layer (232) sequentially stacked on the substrate (210); and an orthographic projection of the first partition layer (231) on the substrate (210) is covered by an orthographic projection of the second partition layer (232) on the substrate (210).
Regarding claim 5, the Examiner notes that the patentability of a product does not depend on its method of production (MPEP § 2113).  Thus, the claimed recitation “an etching rate of the first partition layer is greater than an etching rate of the second partition layer” has been considered but not given any patentable weight.
Regarding claim 8, Huo teaches an organic light emitting layer (Fig. 2, Element 260) formed on a side of the pixel electrode away from the substrate (210); a pixel defining layer (Fig. 2, Element 220) formed on the substrate (210) and provided around the organic light emitting layer (260); a common electrode (Fig. 2, Element 270) formed on a side of the organic light emitting layer (260) away from the substrate (210); and a packaging layer (encapsulation layer described in description) formed on a side of the common electrode (270) away from the substrate (210).
Regarding claim 9, Huo teaches the organic light emitting layer (260) comprising a first composite light emitting portion (left 260) formed on a side of the first composite electrode (241) away from the substrate (210); a second composite light emitting portion (right 260) formed on a side of the second composite electrode (251) away from the substrate (210); wherein the first composite light emitting portion and the second composite light emitting portion are disconnected from each other (Fig. 2), and an orthographic projection of the first composite light emitting portion on the substrate and an orthographic projection of the second composite light emitting portion on the substrate are seamlessly connected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huo (CN 109713014A).
Regarding claim 4, Huo teaches the limitations of claim 3 discussed earlier but fails to exemplify a distance between an edge of the first partition layer and an edge of the second partition layer of 1 µm to 5 µm.
It would have been an obvious choice of design to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a distance between an edge of the first partition layer and an edge of the second partition layer of 1 µm to 5 µm in the array substrate of Huo, since where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 6, Huo teaches the limitations of claim 5 discussed earlier but fails to exemplify material of the first partition layer comprising at least one of metal or resin, and material of the second partition layer comprising at least one of silicon oxide or silicon nitride.
It would have been an obvious choice of design to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the array substrate of Huo with material of the first partition layer comprising at least one of metal or resin, and material of the second partition layer comprising at least one of silicon oxide or silicon nitride, since it is obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 7, Huo teaches the limitations of claim 3 discussed earlier but fails to exemplify a thickness of the first partition layer being 50 nm to 1500 nm; and a thickness of the second partition layer being 30 nm to 1500 nm.
It would have been an obvious choice of design to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a thickness of the first partition layer being 50 nm to 1500 nm; and a thickness of the second partition layer being 30 nm to 1500 nm in the array substrate of Huo, since where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huo (CN 109713014A) in view of Kim (US 2015/0341623).
Regarding independent claim 19, Huo teaches the array substrate described earlier for independent claim 1. Huo fails to exemplify a three-dimensional display panel comprising a lens array layer formed on a side of the sub-pixels away from the array substrate, wherein the lens array layer comprises a plurality of lenses, each of the lenses corresponds to one of the sub-pixels, and the lens array layer is configured to project a left-eye image and a right-eye image displayed by the array substrate onto left and right eyes of a viewer, respectively.
Kim teaches a three-dimensional display panel comprising a lens array layer formed on a side of the sub-pixels away from the array substrate, wherein the lens array layer comprises a plurality of lenses, each of the lenses corresponds to one of the sub-pixels, and the lens array layer is configured to project a left-eye image and a right-eye image displayed by the array substrate onto left and right eyes of a viewer, respectively.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the array substrate of Huo in the three-dimensional display panel of Kim for projecting a left-eye image and a right-eye image displayed by the array substrate onto left and right eyes of a viewer, respectively.
Regarding claim 20, Huo teaches the array substrate comprising an organic light emitting layer formed on a side of the pixel electrode away from the substrate; a pixel defining layer formed on the substrate, and provided around the organic light emitting layer; a common electrode formed on a side of the organic light emitting layer away from the substrate; and a packaging layer formed on a side of the common electrode away from the substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu (US 2017/0110519) teaches an array substrate.  Kim (US 2019/0196189) teaches a heads-up display device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        22 October 2022